PER CURIAM.
Steven Ward appeals the district court’s order granting summary judgment to Ap-*910pellee. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Ward v. American Med. Sys., Inc., No. CA-00-150-1 (W.D.N.C. Oct. 23, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.